Citation Nr: 0723772	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  03-12 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  What evaluation is warranted for post traumatic stress 
disorder (PTSD) from October 22, 2003?

2.  What evaluation is warranted for bilateral hearing loss 
from November 21, 2001?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and February 2005 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, which denied the benefits on 
appeal.  

The veteran appeared before the undersigned at a Board 
hearing in June 2005 and testified regarding his 
symptomatology.  A transcript is of record.

The record raises the issue of entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  Since October 22, 2003, the veteran's PTSD has not been 
manifested by total occupational and social impairment.  

2.  Since November 21, 2001, the veteran's bilateral hearing 
loss has been manifested by a Level II hearing loss for the 
right ear and a Level I hearing loss for the left ear.




CONCLUSIONS OF LAW

1.  Since October 22, 2003, the criteria for entitlement to 
an initial rating greater than 70 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9411 (2006).

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 3.385, 4.1, 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in February 2003, and 
in July 2004 and March 2005 statements of the case of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA informed the claimant of the need 
to submit all pertinent evidence in his possession.  While VA 
failed to provide notice how an effective date is assigned, 
in light of the decision reached below that error was 
harmless, and questions pertaining to those matters are 
moot.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claims 
were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

The veteran has appealed the initial 70 percent rating that 
was assigned for PTSD and the noncompensable rating for 
bilateral hearing loss; he is essentially asking for higher 
ratings effective from the dates service connection was 
granted.  Consequently, the Board must consider the entire 
time period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 199 (1999).

I.   What evaluation is warranted for post traumatic stress 
disorder currently rated as 70 percent disabling from October 
22, 2003?

In a February 2005 rating decision, the veteran was granted 
service connection for PTSD and assigned a 30 percent 
evaluation effective March 22, 2004.  A May 2005 RO decision 
assigned an earlier effective date of October 22, 2003, and 
in an October 2006 rating decision, the rating was increased 
to 70 percent effective October 22, 2003.

Background and Analysis

In order to receive a rating higher than 70 percent for PTSD 
at any time since October 23, 2003, the evidence must show 
total occupational or social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  
 
The pertinent evidence of record includes VA examination 
reports of December 2004 and August 2006, as well as letters 
regarding treatment from clinical psychologist Dr. E.E.  Dr. 
E.E. stated in a May 2006 letter that he had treated the 
veteran since March 2004 for symptoms relating to anger and 
sleep disturbance.  Dr. E.E.  indicated that the combination 
of psychotherapy and psychotropic medication had generally 
been effective.  Dr. E.E. noted that the veteran was trying 
to develop a computer consultant company.  He opined that the 
veteran's PTSD affected his work, social relationships, and 
family life.  The diagnosis was PTSD and a Global Assessment 
of Functioning Score of 48 was assigned.  
 
A December 2004 VA examiner indicated the veteran's 
psychological distress posed at least moderate difficulties, 
as well as compulsive behavior secondary to PTSD.
 
An August 2006 VA examiner opined the veteran's degree of 
PTSD symptomatology resulted in marked impairment in his 
industrial adaptability.  No evidence, however, was presented 
that indicates the veteran has total occupational or social 
impairment which would warrant a 100 percent rating.  Indeed, 
the August 2006 examination revealed no hallucinations, 
delusions, looseness of association, suicidal ideation or 
homicidal ideation.

As such, entitlement to a higher rating is denied.

II.  What evaluation is warranted for bilateral hearing loss 
currently evaluated as noncompensable?

In a July 2002 rating decision, the veteran was granted 
service connection for bilateral hearing loss and assigned a 
noncompensable evaluation effective November 21, 2001.

Background and Analysis

The veteran underwent a VA audiology examination in August 
2006.  The veteran was diagnosed with moderately severe to 
severe combined sensorineural hearing loss on the right and 
mild to moderately severe combine sensorineural hearing loss 
on the left.  The examiner notated at the time of his 
separation from service, the veteran was noted to have normal 
hearing in both ears.  The audiological evaluation showed air 
conduction pure tone thresholds, in decibels, were as 
follows:

On the authorized audiological evaluation in <<date>>, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
 20
 25
 55
 75
70 
LEFT
 40
 35
 35 
 55
 60

The average right ear loss was 56 decibels, and the average 
left ear loss was 46 decibels.  Speech recognition studies 
were 88 percent for the right ear, and 94 percent for the 
left ear.


Examinations conducted by Group Health Cooperative in 
February 2002, April 2003, and March 2005, as well as VA 
examinations in June 2002 and April 2005 yielded similar 
results.  There is no indication, however, that the Maryland 
CNC word list was used by this provider, and as such, the 
findings are inadequate for rating purposes.  38 C.F.R. § 
3.385 (2006)

Impaired hearing will be considered a disability only after 
threshold requirements are met. Id.  Once disability is 
established, levels of hearing loss are determined by 
considering the pure tone threshold average and speech 
discrimination percentage scores. 38 C.F.R. § 4.85(b), Table 
VI.  Disability ratings are assigned by combining a level of 
hearing loss in each ear. 38 C.F.R. § 4.85(e), Table VII; 
Lendenmann v. Principi, 3 Vet. App. at 345 (1992) (assignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.86) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent at nine categories of decibel loss based on the 
pure tone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

The percentage evaluation is found from 38 C.F.R. § 4.86, 
Table VII by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing 
and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6100.  See 38 C.F.R. § 4.85(b), Diagnostic 
Codes 6100-6110 (2006).

At the veteran's August 2006 examination, studies revealed 
the right ear had an average 56 decibel loss, and the left 
ear showed an average 46 decibel loss.  Speech discrimination 
was 88 percent in the right and 94 percent on the left.  
Based on these findings, a review of 38 C.F.R. § 4.86, Table 
VI, shows that the right ear has a Roman Numeral II loss, and 
the left has a Roman Numeral I loss.  These equate to a 
noncompensable evaluation under 38 C.F.R. § 4.86, Table VII.  
Hence, the veteran is currently and correctly evaluated with 
the noncompensable rating.  

Accordingly, the benefit sought on appeal is denied.

Conclusion

It is undisputed that the veteran's disabilities affect 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account. The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations. 38 U.S.C.A. § 1155. "Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability." 38 C.F.R. 
§ 4.1. Therefore, given the lack of objective evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a rating greater than 70 percent for PTSD from 
October 23, 2003 is denied.

Entitlement to a compensable rating for service-connected 
hearing loss is denied.
 
 
REMAND

A remand confers, as a matter of law, the right to compliance 
with the remand orders. Stegall v. West, 11 Vet. App. 268 
(1998). Accordingly, remand is mandatory. Id.  In this 
regard, the Board notes that the June 2005 remand directed 
that the Appeals Management Center (AMC) address the 
appellant's entitlement to an extraschedular rating.  For the 
disabilities at issue.  Unfortunately, the AMC failed to 
fulfill this direction.  Hence, further development is 
mandatory.  Id.  

Therefore, this case is remanded for the following action:

The AMC should formally adjudicate their 
consideration of the appellant's 
entitlement to an extraschedular 
evaluation.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


